ACCEPTED
                                                                                              01-14-00698-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                         2/26/2015 5:21:13 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                       CLERK

                                  No. 01-14-00697-CR
                                  No. 01-14-00698-CR
                                                                            FILED IN
                                          In the                     1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                   Court of Appeals
                                                                     2/26/2015 5:21:13 PM
                                         For the
                                                                     CHRISTOPHER A. PRINE
                                First District of Texas                      Clerk
                                       At Houston

                               

                                       No. 1408625
                                       No. 1408626
                                In the 262nd District Court
                                   Harris County, Texas

                               

                                 DAVID SENDEJO
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
        1. In the 262nd District Court of Harris County, Texas, in cause numbers 1408625

and 1408626, the Appellant was convicted on August 12, 2014, in The State of Texas v.

David Sendejo.

        2. For two offenses of aggravated assault, his punishment was assessed at sixty-five

years in prison in both cases.

        3. Written notices of appeal were timely filed on August 12, 2014.

        4. Appellant’s brief was filed with this Court on January 12, 2015.

        5. The State’s brief was due to be filed with this Court on February 11, 2015.

        6. An extension of time in which to file the State’s brief is requested until March 9,

2015.

        7. No previous extensions have been granted to the State.

        8. The facts relied upon to explain the need for this extension are:

        The State’s brief in this case has been prepared by an appellate intern, who has
        also been attending law school during this same time period. Therefore,
        additional time has been necessary in order to prepare the State’s brief.
       WHEREFORE, the State prays that this Court will grant an extension of time until

March 9, 2015, in which to file the State’s brief in this case.


                                                             Respectfully submitted,

                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net

                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant at the following addresses on February 26, 2015:

       Thomas Lewis
       Attorney at Law
       1602 Washington Avenue
       Houston, Texas 77007


                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net

Date: February 26, 2015